Dismissed and
Memorandum Opinion filed February 17, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00543-CV
____________
 
DAHLIA M. GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF RICHARD A. BURNS, Appellant
 
V.
 
HOUSTON DISTRIBUTING COMPANY, INC. AND 
JOSE ORELLANO, Appellees
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2007-31261
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed May 7, 2010.  The
clerk’s record was filed August 12, 2010.  No reporter’s record was filed .  No
brief was filed.
            On December 23, 2010, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before January 24, 2011, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Boyce, and Jamison.